Citation Nr: 0615921	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  95-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a skin disorder, 
claimed as warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for right 
hip pain, bronchitis, and skin tags.  

The veteran testified before a Hearing Officer at the RO in 
January 1995.  A transcript of the hearing is in the claims 
file.  The Board notes that, in March and May 2000, the 
veteran indicated he desired a Travel Board hearing before a 
Member of the Board.  A Travel Board hearing was scheduled 
for July 2003 and notice of the hearing was sent to the 
veteran's address of record in May 2003.  The veteran failed 
to report to the scheduled hearing, and his representative 
filed a motion requesting that the veteran be afforded a 
videoconference hearing instead.  In May 2004, the Board 
denied the veteran's motion to reschedule the hearing, 
deciding that good cause had not been shown as to why he had 
failed to appear, and that a timely request for a new hearing 
had not been received.  The Board finds that all due process 
has been satisfied with respect to the veteran's right to a 
hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
right hip disability that is due to any incident or event in 
active military service, including as due to his service-
connected low back disability.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bronchitis that is due to any incident or event in active 
military service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
skin disorder, to include warts, that is due to any incident 
or event in active military service.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2005).  

2.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

3.  A skin disorder, to include warts, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  In March 2001 and 
July 2004, the RO sent the veteran letters informing him of 
the types of evidence needed to substantiate his claims, as 
well as its duty to assist him in substantiating his claims 
under the VCAA.  While the March 2001 letter did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the July 2004 letter contains such notice.  As 
the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claims for service connection for right hip, bronchitis, 
and skin disabilities currently on appeal were initiated in 
December 1992, and subsequently denied in a rating decision 
that was sent to the veteran in October 1993.  In August 
1994, the veteran submitted a timely notice of disagreement 
and, in January 1995, he submitted a substantive appeal (on 
VA Form 9) to the RO.  The VCAA was enacted in November 2000 
and the RO sent the veteran a letter, dated March 2001, which 
informed him of the VCAA and its potential effect on his 
claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the March 2001 and July 2004 letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following the July 2004 
letter, the November 2005 supplemental statement of the case 
(SSOC) was issued, which provided the veteran with 60 
additional days to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  
. 

In addition, all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the decision herein denies entitlement to compensation, any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).




In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed right hip disability, bronchitis, and 
skin disorder are not diseases subject to presumptive service 
connection.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Right hip disability

Review of the service medical records reveal that, in August 
1988, the veteran complained of right hip pain.  He reported 
that the pain had been intermittent for two years but had 
been increasing in intensity and frequency since a low back 
injury in May 1985.  Examination of his right hip was normal, 
with full range of motion, and there was no tenderness or 
deformity noted.  The assessment was right hip pain.  The 
veteran was seen for a follow-up later that month, and the 
assessment was right sacroiliitis.  A December 1991 medical 
record reflects that an orthopedic consultation was requested 
to evaluate the veteran's right hip pain consistent with 
sacroiliitis with questionable etiology, and to rule out 
ankylosing spondylitis; however, a report of the consultation 
is not shown.  The veteran's retirement examination report, 
dated April 1992, reflects that his spine and other 
musculoskeletal systems were normal.  The examiner noted the 
veteran had suffered from back strain, but did not mention a 
right hip disability.




On VA examination in February 1992, the veteran had slightly 
limited range of motion in the hips, with no pain, and the 
examiner noted there was no right hip pathology.  At the 
January 1995 hearing, the veteran testified that his right 
hip and low back pain are basically the same disability, in 
that the pain radiated from his low back into his right hip 
and down his right leg and foot.

The July 2004 VA examination report reflects the veteran 
expressed concern that his low back pain was secondary to his 
right hip problem.  On examination, there was slightly 
limited range of motion with no pain, weakness, fatigability, 
or lack of endurance on repeated movement.  X-rays revealed 
well preserved hip joint spaces and mild sclerosis of the hip 
joints involving the superolateral aspect, which the 
interpreting physician noted was consistent with mild 
osteoarthritic changes.  The diagnosis was mild degenerative 
joint disease of the right hip.  

The veteran was afforded another VA examination in October 
2005 to determine whether his current hip disorder is related 
directly to service, or is secondary to his service-connected 
low back disability.  The examiner noted the veteran 
indicated he has pain in the right low back area (upper 
gluteal area just below the iliac crest), which he described 
as his hip.  The examiner noted, however, that the veteran 
had no complaints related to the hip joint, per se.  
Examination of the veteran's hip was "completely normal" 
with slightly limited range of motion with no pain.  After 
reviewing the claims file and examining the veteran, the 
examiner stated that he found no evidence of hip joint 
pathology, and opined that there is no indication that the 
veteran's chronic back problem caused or aggravated a hip 
joint disorder.  

In rendering this opinion, the examiner stated that many 
individuals, including physicians, tend to interpret pain in 
the low back, especially at the sacroiliac area, as 
representative of hip pain, and that it is unfortunate that, 
despite the absence of any pathologic changes related to the 
hips, this misinterpretation is frequently accepted as a 
complaint of hip pain.  The examiner opined that the 
veteran's symptoms are completely related to his chronic low 
back problems, with symptoms in the sacroiliac area and no 
indication of any symptoms, abnormal physical findings, or 
abnormal X-ray findings as related to the right hip joint.  
The examiner did note that the radiologist who conducted the 
July 2004 X-rays of the veteran's hip suggested there was 
evidence of subchondral sclerosis in the acetebulum; however, 
the examiner stated that he disagreed with that 
interpretation, and interpreted the films to show a 
completely normal study.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a right hip disability, to include as 
secondary to service-connected low back disability.  In 
making this determination, the Board finds most probative the 
opinion rendered by the examiner who conducted the October 
2005 VA examination.  In rendering his opinion, the examiner 
noted that he relied upon the history provided by the 
veteran, physical examination of the veteran, review of the 
claims file, and his 45 years of experience in the orthopedic 
field.  The Board also notes that the examiner provided a 
complete explanation to support his opinion, specifically 
addressing why he disagreed with the diagnosis of mild 
degenerative joint disease rendered at the July 2004 VA 
examination and specifically noting that the veteran 
complained of pain in his right low back or sacroiliac area, 
as opposed to his right hip joint.  Is this context, the 
Board finds probative that the service medical records 
reflect the veteran was diagnosed with sacroiliitis when he 
complained of right hip pain.  The Board also finds it 
probative that there were no clinical findings of right hip 
pathology at the February 1992 and October 2005 VA 
examinations, and that the examiner who conducted the October 
2005 examination related the veteran's current symptoms of 
pain to his service-connected low back disability.  

Because the most probative and competent medical evidence 
preponderates against a finding that the veteran has current 
hip disability that is due to service or a service-connected 
disability, the veteran's claim in this regard must be 
denied.  The only evidence of record showing the veteran has 
a right hip disability that is due to military service is the 
veteran's own statements; however, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  




In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim of service connection for a right hip disability, 
to include as secondary to service-connected low back 
disability, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  

B.  Bronchitis

Review of the service medical records reveals the veteran was 
seen numerous times for cold-like symptoms and was variously 
diagnosed with an upper respiratory infection and chronic 
tonsillitis.  He underwent a tonsillectomy in 1982, but 
continued to complain of throat problems.  In December 1982, 
the veteran complained of a cough and reported that other 
people at his job had bronchitis.  Examination revealed no 
respiratory distress with an occasional cough.  A diagnostic 
impression is not listed, but the examiner noted that the 
veteran's condition had improved prior to leaving the 
dispensary and the veteran was released back to duty.  A May 
1992 treatment record reflects the veteran was having 
problems with tissue remaining in the left side of his throat 
after the tonsillectomy, and the diagnostic assessment was 
tonsillitis.  At the veteran's service retirement examination 
in April 1992, his lungs and chest were normal, although the 
examiner noted the veteran was a smoker.  

The veteran was afforded a VA examination in February 1993 to 
determine whether he had a current disability.  At that 
examination, he denied having a history of bronchitis or 
chronic cough, and examination of his respiratory system was 
negative.  The diagnosis was normal lungs.  At a July 2004 VA 
examination, the veteran reported a history of lung disease, 
which he suspected had begun in service when he was seen for 
chronic throat problems.  The examiner reviewed the claims 
file and examined the veteran, including conducting x-rays 
and pulmonary function tests.  On examination, the veteran's 
lungs were clear to auscultation and percussion, and there 
was no use of accessory muscles during respiration.  The 
examiner stated there was no evidence of a respiratory 
disorder, noting that the chest X-ray and pulmonary function 
tests were within normal limits.  The examiner also stated 
that the veteran's history is not suggestive of chronic 
bronchitis.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and yet there is no medical evidence of 
record showing the veteran has current bronchitis.  There is 
also no medical opinion of record linking any current 
respiratory symptoms to the respiratory problems the veteran 
had in service.  

The Board thus finds there is no evidence showing the veteran 
suffers from a current respiratory disability, including 
bronchitis.  Without proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board does not doubt that the veteran sincerely believes 
he has bronchitis which had its inception in service, but he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, supra.  

Therefore, the claim for service connection for bronchitis 
must be denied, and there is no reasonable doubt to be 
resolved.  See Gilbert, supra.

C.  Skin disorder

Review of the service medical records reveals no complaints, 
findings, or treatment related to a skin disorder.  Numerous 
physical examination reports are of record, including the 
veteran's retirement examination in April 1992, and the Board 
notes the veteran's skin was always noted to be normal on 
clinical evaluation.  

At the February 1993 VA examination, the veteran reported 
having warts on his axilla, chest, back, and neck since 1972.  
He complained of occasional itching, and reported that none 
of the lesions had been treated, and they continued to come 
back.  Examination revealed more than 20 hyperpigmented 
papules in the axilla, neck, and chest, which were diagnosed 
as skin tags.  




At the January 1995 hearing, the veteran testified that he 
had skin tags in service but did not know what they were and 
did not seek treatment for them.  

He was afforded a VA examination in October 2005 to determine 
whether his current skin tags are related to his military 
service.  At that examination, the veteran reported that he 
developed skin tags in service but they were not treated 
because they did not cause him any problems.  The examiner 
reviewed the claims file and noted the service medical 
records were negative for treatment for skin tags.  On 
examination, there were multiple (less than 10) skin tags on 
the veteran's axilla and neck, as well as one papule on the 
veteran's right upper extremity that was not a skin tag.  The 
diagnoses were skin tags and a benign papule.  The examiner 
stated he could not render an opinion as to whether the 
veteran's skin tags are a result of service without resorting 
to speculation, because he was unable to locate any 
documentation of the presence of skin tags in the service 
medical records.  

The evidentiary record does not contain any medical evidence 
relating the veteran's current skin tags to service.  In this 
regard, the Board notes the veteran was given an opportunity 
to submit evidence in support of his claim, but he has not 
provided a competent medical opinion linking his current skin 
disability to service.  The only evidence of record relating 
the veteran's skin tags to service consists of his own 
statements.  The Board does not doubt that the veteran 
sincerely believes his skin tags had their inception in 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, supra.  In 
addition, the Board finds it probative the fact that numerous 
in-service physical examinations, including his retirement 
examination, revealed the veteran's skin was normal on 
clinical evaluation.  

Therefore, the Board finds the preponderance of the evidence 
is against the claim for service connection for a skin 
disorder because the medical evidence does not show a nexus 
between the veteran's current diagnosis and his period of 
active military service.  There is no reasonable doubt to be 
resolved.  See Gilbert, supra.  


ORDER

1.  Entitlement to service connection for a right hip 
disability is denied.

2.  Entitlement to service connection for bronchitis is 
denied.

3.  Entitlement to service connection for a skin disorder, 
claimed as warts, is denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


